EXHIBIT EBITDA represents net income before interest, taxes, depreciation and amortization.EBITDA is presented here because NV Energy, Inc. (the “Company”) considers it a supplemental measure of its performance and believes debt-holders frequently use EBITDA to analyze operating performance and debt service capacity.EBITDA has limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP.Some of these limitations are: • EBITDA does not reflect cash expenditures, or future requirements for capital expenditures, or contractual commitments; • EBITDA does not reflect changes in, or cash requirements for, working capital needs; • EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on debts; • Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA does not reflect any cash requirements for such replacements; and • Other companies in this industry may calculate EBITDA differently than we do, which will limit its usefulness as a comparative measure. Because of these limitations, the Company’s management relies primarily on our GAAP results as a measure of the Company’s performance and uses EBITDA on a supplemental basis. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. EBITDA Three Months ended March 31, Year ended December 31, LTM March 31, 2009 2008 2008 2007 2006 2009 Net Income (Loss) $ (22,244 ) $ 24,058 $ 208,887 $ 197,295 $ 277,451 $ 162,585 Interest charges (including AFUDC(1)) 82,633 68,504 300,857 279,788 311,088 314,986 Income taxes (benefit) (11,414 ) 16,708 95,354 87,555 145,605 67,232 Depreciation and amortization 78,048 62,070 260,608 235,532 228,875 276,586 EBITDA $ 127,023 $ 171,340 $ 865,706 $ 800,170 $ 963,019 $ 821,389 EBITDA/Interest Charges 1.54 x 2.50 x 2.88 x 2.86 x 3.10 x 2.61 x Debt/EBITDA 43.26 x 24.79 x 6.09 x 5.31 x 4.16 x 6.69 x NV Energy, Inc. Interest charges (including AFUDC(1)) $ 82,633 $ 68,504 $ 300,857 $ 279,788 $ 311,088 $ 314,986 Long-Term debt $ 5,485,643 $ 4,137,617 $ 5,266,982 $ 4,137,864 $ 4,001,542 $ 5,485,643 Current maturities of long term debt 8,885 110,168 9,291 110,285 8,348 8,885 Total Debt $ 5,494,528 $ 4,247,785 $ 5,276,273 $ 4,248,149 $ 4,009,890 $ 5,494,528 1 Nevada Power Company EBITDA Three Months ended March 31, Year ended December 31, LTM March 31, 2009 2008 2008 2007 2006 2009 Net Income (Loss) $ (35,151 ) $ 7,971 $ 151,431 $ 165,694 $ 224,540 $ 108,309 Interest charges (including AFUDC(1)) 55,043 41,473 186,822 174,667 176,612 200,392 Income taxes (benefit) (16,365 ) 6,523 71,382 78,352 117,510 48,494 Depreciation and amortization 52,363 40,630 171,080 152,139 141,585 182,813 EBITDA $ 55,890 $ 96,597 $ 580,715 $ 570,852 $ 660,247 $ 540,008 EBITDA/Interest Charges 1.02 x 2.33 x 3.11 x 3.27 x 3.74 x 2.69 x Debt/EBITDA 64.51 x 26.64 x 5.84 x 4.44 x 3.61 x 6.68 x Nevada Power Company Interest charges (including AFUDC(1)) $ 55,043 $ 41,473 $ 186,822 $ 174,667 $ 176,612 $ 200,392 Long-Term debt $ 3,596,840 $ 2,564,629 $ 3,385,106 $ 2,528,141 $ 2,380,139 $ 3,596,840 Current maturities of long term debt 8,885 8,616 8,691 8,642 5,948 8,885 Total Debt $ 3,605,725 $ 2,573,245 $ 3,393,797 $ 2,536,783 $ 2,386,087 $ 3,605,725 Sierra Pacific Power Company EBITDA Three Months ended March 31, Year ended December 31, LTM March 31, 2009 2008 2008 2007 2006 2009 Net Income $ 19,136 $ 24,284 $ 90,582 $ 65,667 $ 57,709 $ 85,434 Interest charges (including AFUDC(1)) 17,927 16,587 72,712 60,735 71,506 74,052 Income taxes 9,286 13,233 37,603 26,009 27,829 33,656 Depreciation and amortization 25,685 21,440 89,528 83,393 87,279 93,773 EBITDA $ 72,034 $ 75,544 $ 290,425 $ 235,804 $ 244,323 $ 286,915 EBITDA/Interest Charges 4.02 x 4.55 x 3.99 x 3.88 x 3.42 x 3.87 x Debt/EBITDA 19.48 x 15.69 x 4.81 x 5.03 x 4.39 x 4.89 x Sierra Pacific Power Company Interest charges (including AFUDC(1)) $ 17,927 $ 16,587 $ 72,712 $ 60,735 $ 71,506 $ 74,052 Long-Term debt $ 1,402,964 $ 1,083,870 $ 1,395,987 $ 1,084,550 $ 1,070,858 $ 1,402,964 Current maturities of long term debt - 101,552 600 101,643 2,400 - Total Debt $ 1,402,964 $ 1,185,422 $ 1,396,587 $ 1,186,193 $ 1,073,258 $ 1,402,964 (1) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction. 2
